DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The application has been examined. Claims 25 – 44 are pending in this office action.

Claim Rejections - 35 USC § 101
Claims 25 – 44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The rejection is being rewritten to conform with the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)

Claims 25 – 44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In regards with claim 25 and similar independent claim 36 recite a first data source, a second data source, receiving genomic features data from a first data source, search the second data source, annotate the genomic features data, analyze the annotated genomic features data, generate a report summarizing the annotated genomic features data and the trends. 
In claims 25 and 36, the limitations receive the genomic features, search to identify one or more relevant biological attributes associated with the genomic features data received, annotate the genomic features data, analyze the annotated genomic features data, generate a report summarizing the annotated genomic features data and the trends, as drafted, are systems that under broadest reasonable interpretations covers performance of limitations in the mind but for the recitation of generic computer components. That is, other than reciting “processor” nothing in the claim elements precludes the steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The mental process does not integrate into a practical application. Other than the limitation recitation “a processor communicatively connected with the first and second data sources, where the processor does the steps” nothing in the claim elements precludes data gathering steps. In particular, the claim recites additional elements of “a processor communicatively connected with the first and second data sources, where the processor” to perform steps. These computer components are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The limitation of recite a first data source, a second data source, receiving genomic features data from a first data source, is a recitation of an insignificant extra-solution, a pre-solution activity which is a step of gathering data for review in a claimed system. As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978) See MPEP 2106.05 (g) examples of activities that the courts have found to be insignificant extra-solution activity, Mere Data Gathering: Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a processor communicatively connected with the first and second data sources, search the second data source, annotate the genomic features data, analyze the annotated genomic features data, generate a report summarizing the annotated genomic features data and the trends amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity see MPEP 2106.05 (a) I (iii). The receiving and transmitting steps are directed to well-understood, routine, and conventional activities. The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI  MPEP 2106.05(d)(II). The claims are not patent eligible. 
In claims 26, 40 the limitation to filter features based on conditions, as drafted, are steps that under broadest reasonable interpretations covers performance of limitations in the mind but for the recitation of generic computer components. That is, other than reciting “processor” nothing in the claim elements precludes the steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
In claims 27, 44 the limitation where conditions relate to whether the annotated genomic feature overlap other features and are in the data source, as drafted, are steps that under broadest reasonable interpretations covers performance of limitations in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
In claim 28, wherein the designated data source is a dbSNP database, nothing in the claim elements precludes data gathering steps. In claims 8, 18, wherein the effect is a response type, nothing in the claim elements precludes data gathering steps. In claims 9, 19, 28, wherein the genomic feature is a genetic mutation, nothing in the claim elements precludes data gathering steps. The computer components are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The limitation of the data source being a certain type, is a recitation of an insignificant extra-solution, a pre-solution activity which is a step of gathering data for review in a claimed system. As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978) See MPEP 2106.05 (g) examples of activities that the courts have found to be insignificant extra-solution activity, Mere Data Gathering: Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a processor communicatively connected with the data sources amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity see MPEP 2106.05 (a) I (iii). The receiving and transmitting steps are directed to well-understood, routine, and conventional activities. The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI  MPEP 2106.05(d)(II). The claims are not patent eligible. 
In claims 29, 37 the limitation to identify relevant biological attributes based on conditions, as drafted, are steps that under broadest reasonable interpretations covers performance of limitations in the mind but for the recitation of generic computer components. That is, other than reciting “processor” nothing in the claim elements precludes the steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
In claims 30, 41, the limitation of the annotations are included in metadata associated with the data file or data record, as drafted, are steps that under broadest reasonable interpretations covers performance of limitations in the mind but for the recitation of generic computer components. That is, other than reciting “processor” nothing in the claim elements precludes the steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
In claims 31, 42, the limitation of the processor is a component of at least one of a client device, a workstation, a server, a personal computer, and a mobile device, as drafted, are systems that recite the processor being a component of various elements. These computer components are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claim is directed to an abstract idea.
In claims 32, 38, the limitation of wherein the effect is an initiating response, a blocking response, a stimulatory response, an inhibitory response, or any combination thereof, as drafted, are steps that under broadest reasonable interpretations covers performance of limitations in the mind but for the recitation of generic computer components. That is, other than reciting “processor” nothing in the claim elements precludes the steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
In claim, 33, 35, 39 the limitation of wherein the genomic feature is a genetic mutation or the genomic features data comprises at least one genomic variant, as drafted, are steps that under broadest reasonable interpretations covers performance of limitations in the mind but for the recitation of generic computer components. That is, other than reciting “processor” nothing in the claim elements precludes the steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
In claims 34, 43, the limitation of comprising a sequencing machine configured to generate nucleic acid sequencing data, as drafted, are steps that under broadest reasonable interpretations covers performance of limitations in the mind but for the recitation of generic computer components. That is, other than reciting “machine” nothing in the claim elements precludes the steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
 The mental processes of above mentioned claims do not integrate into a practical application. In particular, the claim recites additional elements of “a processor” to perform steps. These computer components are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a processor cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 25 – 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wigler et al. (‘Wigler’ herein after) (US 2005/0032095 A1) further in view of Venon et al. (‘Venon' herein after) (US 2011/0289441 A1) further in view of Alain B TCHAGANG (‘TCHAGANG’ herein after) (US 2011/0282876 A1).

 With respect to claims 25, 36,
Wigler discloses a system for annotating genomic features, comprising: a first data source comprising genomic features data associated with one or more genomic sequence positions and a second data source comprising biological attributes data (paragraphs 100 – 101); a processor communicatively connected with the first data source and the second data source (paragraphs 100-101, 102 “Database 714 stores information that provides the search engine with data. More particularly, database 714 may include the sequence of a genome or a particular portion of the genome. The invention may use the genome information stored on database 714 to construct a suffix array, which can also be stored on database 714. The suffix array is a data structure that is generated in preparation for constructing a transform of a genome or a portion thereof. Data representative of a genome may be obtained, for example, from a readable medium (e.g., a floppy diskette, a CD-Rom, or a DVD) which can be accessed through removable-media drive 718. Alternatively, genome data may be obtained through Internet 740, where the data is transmitted from a server located, for example, at a research facility (e.g., the National Institutes of Health or a university). If desired, database 714 may be updated with new genome data as it becomes available”) configured to: receive the genomic features data from the first data source, search the second data source (paragraphs 21 “the method for annotating a nucleotide sequence comprises partitioning said nucleotide sequence into a second plurality of words of a second predetermined length, each of said second plurality of words being a subregion of said nucleotide sequence having said second predetermined length; and determining a word count for each of said second plurality of words by counting the number of times each of said second plurality of words appears in said nucleotide sequence”, 22, 89, 94, 146 – 147, 167) to analyze the annotated genomic features data to ascertain statistical trends within the annotated genomic features data and generate a report summarizing the annotated genomic features data and the ascertained statistical trends (paragraphs 20, 25, 26, 31 “select a plurality of polynucleotides of a predetermined length that exist within said nucleotide sequence; generate statistical data on each polynucleotide; and determine which one of said polynucleotides has statistical data that best satisfies predetermined criteria”, 117). 
Wigler does not disclose in detail about identify one or more relevant biological attributes associated with the genomic features data, received from the first data source, wherein the one or more biological attributes comprise a disease state, a therapeutic outcome, a metabolic pathway, a biological signaling pathway, a biological regulation pathway, or any combination thereof, annotate the genomic features data received from the first data source with the identified one or more biological attributes to create  annotated genomic feature data as claimed explicitly.
However, Venon teaches in detail to identify one or more relevant biological attributes associated with the genomic features data, received from the first data source, wherein the one or more biological attributes comprise a disease state, a therapeutic outcome, a metabolic pathway, a biological signaling pathway, a biological regulation pathway, or any combination thereof, annotate the genomic features data received from the first data source with the identified one or more biological attributes to create  annotated genomic feature data in paragraph 30 “Clinical marker(s) 241-248 associated with the image 202, 204 are displayed on the image 202, 204 as icons. Markers 241-248 highlight particular annotations, CAD, heat maps, measurements, etc., on the image 202, 204 for user review. Selection of a marker 241-248, such as by rolling over, hovering over, clicking, and/or otherwise selecting the marker 241-248 with a mouse, trackball, touchpad, touchscreen and/or other cursor manipulation device results in information and/or documentation regarding the marker 241-248 to be displayed for the user. Additionally, selection of a marker type 216 can highlight and/or provide information regarding particular markers 241-248 of the selected type. In some examples, all available markers 241-248 are shown on the images 202, 204, but some markers 241-248 may be highlighted, emphasized, or supported with additional information based on a selected marker type 216. In other examples, by selecting a time marker 212 and a marker type 216, only certain information for a certain exam in time can be filtered and highlighted for the images 202, 204 via the navigator 200. For example, only measurement evidence markers may be highlighted or shown on the images 202, 204 based on a marker or evidence type 216 selection”, 33, 37, 40 and 43.
It would have been obvious to one of ordinary skill in the art of data processing at the time of the present invention to combine the teachings of cited references because both references are directed in the same field of study, being annotation and representation of sequences in genomes. Venon with the genome sequencing and various sources enhances Wigler's system, in paragraphs 5 and 16 “Changes in the anatomy and/or marker(s), measurements, and/or other evidence are then combined with the reference image(s) to allow comparative, regional trending of the anatomy. Certain examples address the complexity(ies) to present trending information in the image and combine all available historical information to highlight an area of concern and navigate through findings and generated evidence related to the patient”, Venon. 
Wigler as modified does not disclose wherein the annotated genomic features data include annotations representing the identified biological attributes associated with the genomic features, wherein the statistical trends include a first statistical trend related to a particular type of the genomic features and a second statistical trend related to a particular type of the annotations representing the identified biological attributes associated with the genomic features in the annotated genomic features data claimed explicitly.
However, TCHAGANG teaches wherein the annotated genomic features data include annotations representing the identified biological attributes associated with the genomic features, wherein the statistical trends include a first statistical trend related to a particular type of the genomic features and a second statistical trend related to a particular type of the annotations representing the identified biological attributes associated with the genomic features in the annotated genomic features data in paragraphs 39 “annotating a record containing the value sequence, and/or by adding an identifier of the associated value sequence (or component, sample, and experimental condition) to a record created for the class. Thus in step 16, a value sequence, or the parameters they represent, are classified. Once the classification is complete, each value sequence/associated parameter, is associated with a respective class. To the extent that the same nominal parameters are present in each set of sequences, regrouping of these parameters within a common class may be important for determining a degree to which the parameters themselves, as opposed to occurrences of the parameter in a specific element, are correlated with each other. While the same nominal parameters associations are compelling, other associations between the parameters or other groupings of the elements within the one or more sets can equally be suggested by the data analyzed, and a multiplicity of associations may be examined. When the parameters are associated nominally (by name), then the cluster is referred to as a tricluster, where the same gene, protein, material (or other parameter) is associated with the same trend over the same set of conditions within one or more tissues or samples”,  and 41, 45 and 53.
It would have been obvious to one of ordinary skill in the art of data processing at the time of the present invention to combine the teachings of cited references because both references are directed in the same field of study, being annotation and representation of sequences in genomes. TCHAGANG with the order-preserving clustering data analysis enhances Wigler's system, in paragraph 73 “especially useful in clustering multidimensional data analysis. The developed algorithm can be used to identify statistical and biological significant triclusters from a 3D gene expression data, to study similarities and differences in biological samples or related species in term of co-expression, co-regulation, and genetic pathways, and can be used as a preliminary tool to reconstruct dynamic regulatory maps, and gene regulatory networks”, TCHAGANG. 
With respect to claims 26, 40,
Wigler as modified discloses the system, as recited in claim 25, wherein the processor is further configured to filter the annotated genomic features data based on one or more conditions to create filtered annotated genomic features data (paragraphs 21, 22, 94, 146 – 147, 167). With respect to claims 27, 44,
Wigler as modified discloses the system, as recited in claim 26, wherein the one or more conditions relate to whether the annotated genomic feature overlaps an exon, whether the annotated genomic feature overlaps a gene, whether the annotated genomic feature is found on a designated data source, or any combination thereof (paragraphs 11, 12, 18, 62, 63, 85 – 86). With respect to claim 28,
Wigler as modified discloses the system, as recited in claim 27, wherein the designated data source is a dbSNP database (paragraphs 20, 25, 26, 31, 117). With respect to claims 29, 37, 
Wigler as modified discloses the system, as recited in claim 25, wherein the processor is configured to identify relevant biological attributes based on whether the genomic feature is a marker for the biological attribute, an effect that the genomic feature has on the biological attribute, interrelationships between different genomic features, the biological attribute providing a characterization of the genomic feature, a correlation between the genomic feature and its position on a particular locus/chromosome, or any combination thereof (paragraphs 11, 12, 18, 62, 63, 85 – 86). 
With respect to claim 30, 41,
Wigler as modified discloses the system of claim 25, wherein the annotations are included in metadata associated with the data file or data record (paragraphs 37, 38, Venon).

With respect to claim 31, 42,
Wigler as modified discloses the system of claim 25, wherein the processor is a component of at least one of a client device, a workstation, a server, a personal computer, and a mobile device (figure 7).
With respect to claims 32, 38,
Wigler as modified discloses the system, as recited in claim 29, wherein the effect is an initiating response, a blocking response, a stimulatory response, an inhibitory response, or any combination thereof (paragraphs 21, 22, 94, 146 – 147, 167). With respect to claims 33, 39,
Wigler as modified discloses the system, as recited in claim 25, wherein the genomic feature is a genetic mutation (paragraphs 20, 25, 26, 31, 117). With respect to claim 34, 43,
Wigler as modified discloses the system, as recited in claim 25, further comprising a sequencing machine configured to generate nucleic acid sequencing data, wherein the sequencing machine is communicatively connected with a genomic variant identification tool configured to receive and convert the nucleic acid sequencing data into the genomic features data for the first data source (paragraphs 20, 25, 26, 31, 117).

With respect to claims 35,
Wigler as modified discloses the system, as recited in claim 34, wherein the genomic features data comprises at least one genomic variant (paragraphs 20, 25, 26, 31, 117).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20030175722 A1 teaches searching genomic databases using polypeptide sequence information, such as those obtained from peptide sequencing projects using mass spectrometers.
US 20070038385 A1 teaches integrating data on organism and tissue specific biochemical pathways, genome sequences, conditional gene expression, and genetic polymorphisms with clinical manifestations of diseases and other clinical traits.
US 20090156906 A1 teaches system for predicting disease progression or outcome can include a federated database created from at least one database selected from the group that includes a patient information database and other databases.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVNEET K GMAHL whose telephone number is (571)272-5636.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 571-270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVNEET GMAHL/Examiner, Art Unit 2166                                                                                                                                                                                                        Dated: 9/28/2022






/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166